Appeal hy defendant from an order granting plaintiff’s motion to punish him for contempt of court for failure to pay alimony and support and denying his cross motion for an order modifying the final decree of divorce by reducing the amount of alimony and support required to be paid thereunder. Order reversed on the law and the facts, without costs, plaintiff’s motion to punish defendant for contempt of court denied, without costs, and defendant’s cross motion for a modification of the final judgment of divorce granted to the extent of reducing the payments to be made for alimony and support to $25 a week, commencing May 26, 1950. Under the facts disclosed by this record, and in view of defendant’s changed financial condition, it was an improper exercise of discretion to grant the motion to punish defendant for contempt and to deny his application for modification of the alimony payments. (Cf. Bothenberg v. Bothenberg, 277 App. Div. 909; Civ. Prae. Act, § 1172-a, suhd. 3.) Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.-